El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El inciso primero del artículo 553 del Código Penal, se-gún fue enmendado en 1925, Leyes de ese año, página 137, en su parte pertinente dispone que:
“Los domingos, durante todo el día; excepto cuando fueren do-mingos los días 24 de diciembre, y primero y 5 de enero; el primer lunes de septiembre (Labor Day), y el día 4 de julio; los días de fiesta legal desde las 12 a. m.; todos los sábados desde las 9 p. m.; todos los días laborables desde las 6 p. m., y los días 24 y 31 de diciembre y 5 de enero de cada año, desde las 10 p. m., permanecerán cerrarlos al público; y una hora después de cerrados, no se permi-tirá ninguna clase de trabajo para los empleados en los estableci-mientos comerciales e industriales, con excepción de los designados a continuación:
El apelante fue convicto por baber tenido su establecimiento comercial' abierto al público. La prueba a lo sumo tendió a demostrar que el acusado, que era un barbero ambulante, en su propia casa afeitó a otra persona; que en la habitación en que estaba afeitando había unas sillas grandes y un espejo, pero no hubo ninguna otra prueba de que allí hubiera ningún taller o letrero de barbería, o cualquiera otra señal que generalmente indica una barbería.
Por tanto, estamos inclinados a convenir con el apelante que un barbero que en su propia casa afeita a otra persona no es culpable de tener un establecimiento al público y más particularmente convenimos con el fiscal en que la prueba no tendió a demostrar que el apelante explotaba un establecimiento comercial según lo define el artículo 553, supra.
*586Aunque en el caso de El Pueblo v. Guillies & Woodward,. 20 D.P.R. 500, se resolvió que una barbería caía dentro de la sanción de la ley, este apelante no estaba explotando una barbería, según allí se definió.

Debe revocarse ¡a sentencia apelada y absolverse al acu-sado.